Chief Justice VOLLACK
dissenting:
The majority holds that Boulder County and Douglas County (the counties) may not exact an impact fee to pay for school facilities because the imposition of such a fee is unauthorized under section 30-28-133(4)(a), 12A C.R.S. (1986). The majority also holds that the state has not preempted the field of public school finance.' In my view, the counties were authorized to assess an impact fee to pay for school structures under the County Planning Code, sections 30-28-101 to - 209, 12A C.R.S. (1986), prior to an amendment to the Public Schools Finance Act of 1994, which explicitly prohibits such fees. § 22-54-102(3)(a), 9 C.R.S. (1996 Supp.). For this reason, I dissent from that part of the majority’s opinion which holds that the counties were unauthorized to assess impact fees during this period.
I.
A.

Population Growth

Between 1980 and 1990, Douglas County experienced a 140% increase in population, making it the second fastest growing county in the nation. Analysts predicted that the population of Douglas County would increase from 60,390 in 1990 to 96,000 by the year 2000; however, Douglas County actually reached that figure by 1995. Similarly, Boulder County issued 966 building permits for new homes in the Niwot area between 1983 and 1993. As a result of this tremendous growth, schools in the counties became overcrowded.
In Douglas County, Bear Canyon Elementary School opened in 1990 and reached its capacity by 1992. Eagle Ridge Elementary School opened in 1989, reached its capacity of 520 students in 1992, and expected more than twice that many students to reside within the school’s attendance area by 1995. Both Highlands Ranch Senior High School and Ponderosa High School were expected to be significantly over capacity by 1996. In Boulder County, Niwot Elementary School was expected to be at least 170 students over capacity in 1995. Sunset Middle School was expected to be 92 students over capacity by 1995.
It is within this historical context that the counties developed impact fees as a means of ensuring that development would bear a proportionate share of the capital costs necessary to build new schools in responding to rapid population growth and school overcrowding.
B.
The Impact Fee1
The impact fees were assessed on a scale depending upon the size of the residential unit and whether the residence was a multifamily or single-family dwelling.2 After deducting two percent to pay for county administrative costs, the school districts were authorized to place the collected fees in a trust fund that was to be used Solely to acquire, construct, or expand school educational facilities. These new facilities were required to serve the residences that paid the impact fees. Funds that were not used for these purposes were refunded. Credits against impact fees could be obtained through private construction of school facilities. The following were exempt from payment of the impact fee: (1) alterations of existing buildings; (2) construction of accessory buildings; (3) replacement of destroyed buildings; (4) non-residential buildings; and (5) elderly housing.
The submission of annual reports was required to review and reconsider: (1) the data upon which the methodology was based; (2) alternative revenue sources; (3) statutory *715changes; (4) capacity enhancement policies; and (5) other growth-related factors. Finally, an accounting and audit procedure was developed to keep track of the school impact fees collected and expended.
II.
A.
Counties possess only those powers expressly delegated to them by the Colorado Constitution or by statute. Board of County Comm’rs v. Bowen/Edwards Assocs., 830 P.2d 1045, 1055 (Colo.1992). However, counties also possess such incidental implied powers as are reasonably necessary to carry out their express powers. Bowen/Edwards, 830 P.2d at 1055 (citing Board of County Comm’rs v. Love, 172 Colo. 121, 125, 470 P.2d 861, 861 (1970)).
It is within the police power of the state to require that developers assume the burden of funding reasonable improvements to public facilities made necessary by a development as a condition of approval of that development. Beaver Meadows v. Board of County Comm’rs, 709 P.2d 928, 935 (Colo.1985). The state may delegate this authority to its political subdivisions using broad and general language. Beaver Meadows, 709 P.2d at 935-36.
Challenges to statutory delegations of authority are seldom sustained. Cottrell v. City and County of Denver, 636 P.2d 703, 708 (Colo.1981). When counties are authorized to adopt regulations by statute, the regulations must be rationally and clearly encompassed by the statutory delegation. See Beaver Meadows, 709 P.2d at 939 n. 7. Finally, the regulations must contain sufficient statutory standards and safeguards at the statutory and local level to protect against the unnecessary and uncontrolled exercise of discretionary power. Id. at 936; Cottrell, 636 P.2d at 709.
B.
In holding that the counties were unauthorized to assess impact fees to fund the con-straction of school facilities, the majority relied heavily upon its interpretation of the County Planning Code, and specifically section 30-28-133(4), 12A C.R.S. (1986 & 1996 Supp.).
In construing a statute, courts must look to the language of the statute, giving effect to each word and phrase using commonly accepted meanings. PDM Molding, Inc. v. Stanberg, 898 P.2d 542, 545 (Colo.1995); Florence v. Board of Waterworks, 793 P.2d 148, 151 (Colo.1990). Words are presumed to be used in their familiar and popular sense without any forced or technical construction to limit or extend their meaning. Colorado Fuel & Iron Corp. v. Industrial Comm’n, 152 Colo. 256, 260, 381 P.2d 267, 269 (1963). If the statutory language is unambiguous, a court need not resort to interpretive rules of statutory construction. PDM Molding, 898 P.2d at 545.
Section 30-28-133(4) provides in pertinent part:
Subdivision regulations adopted by the board of county commissioners pursuant to this section shall also include, as a minimum, provisions governing the following matters:
(a) Sites and land areas for schools and parks when such are reasonably necessary to serve the proposed subdivision and the future residents thereof.
[[Image here]]
(b) Standards and technical procedures applicable to storm drainage plans ...;
(c) Standards and technical procedures applicable to sanitary sewer plans and designs ...;
(d) Standards and technical procedures applicable to water systems.
(Emphasis added.) The majority posits that the “as a minimum” language of section 30-28-133(4) does not authorize county imposition of a regulatory impact fee because the General Assembly has defined the extent of county regulatory authority to levy school exactions in section 30-28-133(4)(a), 12A C.R.S. (1986 & 1996 Supp.).3 Maj. op. at *716705-706. Under the majority’s reasoning, the specific limitations on county exactions for schools in section 30-28-133(4)(a) renders the general “as a minimum” language in section 30-28-133(4) inapplicable as authorization for further fee exactions to pay for schools.
The plain language of section 30-28-133(4) requires that counties adopt regulations addressing: (a) county acquisition of sites and land areas for schools; (b) standards and technical procedures for storm drainage plans; (c) standards and technical procedures for sanitary sewer plans; and (d) standards and technical procedures for water systems. The statute requires counties to adopt regulations that cover these four crucial aspects of development as a minimum. There is nothing ambiguous in the statute. The “as a minimum” language qualifies section 30-28-133(4) as a whole and without exception, which indicates that the General Assembly intended to have the “as a minimum” language predominate over the language of section 30-28-133(4)(a).4
The majority mischaracterizes section 30-28-133(4)(a) as an explicit limitation on county power to exact fees for schools. In no way does section 30-28-133(4)(a), which addresses the sites and land areas that may be set aside for schools by reservation, dedication, or payment in lieu thereof, limit county regulatory power to exact fees for the erection of buildings and structures. Therefore, section 30-28-133(4)(a) does not explicitly prohibit a county from assessing an impact fee to pay for school buildings. See Pennobscot, Inc. v. Board of County Comm’rs, 642 P.2d 915, 918-19 (Colo.1982) (holding that county was unauthorized to adopt subdivision regulations concerning land divisions of greater than thirty-five acre tracts when statutory provision specifically exempted these tracts from subdivision regulation).
For these reasons, the counties were authorized to adopt additional regulations to fund school structures beyond the minimum regulatory requirements of section 30-28-133(4) so long as the regulations were rationally and clearly encompassed by the statutory delegation. See Beaver Meadows, 709 P.2d at 938-39.
Educational values pervade the County Planning Code. See § 30-28-107, 12A C.R.S. (1986); § 30-28-133(4)(a); § 30-28-133(4.3), 12A C.R.S. (1986 & 1996 Supp.); § 30-28-136(1)(a), 12A C.R.S. (1986); § 30-28-136(2), 12A C.R.S. (1986 & 1996 Supp.). These statutory delegations include county authority to *717weigh the adequacy of existing school structures. See § 30-28-136(2). Similarly,, the regulations encompassing the impact fees include standards designed to ensure that the fees are not assessed arbitrarily. See Cottrell, 636 P.2d at 710.5 The impact fee regulations are statutorily authorized and ensure consistent and fair application. Therefore, the counties’ adoption of impact fees by regulation does not violate non-delegation principles. Beaver Meadows, 709 P.2d at 938-39; Cottrell 636 P.2d at 708-10.
C.
There is further support in the County Planning Code for the counties’ imposition of an impact fee.
Before a county may approve or deny a subdivision plan, section 30-28-136(1)(a) requires the county to distribute copies of the subdivision plans to school districts for their' review and recommendation. Section 30-26-136(2) requires that the school district provide the county with a recommendation on the adequacy of existing school sites and structures. As the majority repeatedly points out, the county may then deny subdivision approval based upon the school district’s recommendations. Maj. op. at 701, 703, 706; see also Shoptaugh v. Board of County Comm’rs, 37 Colo.App. 39, 42, 543 P.2d 524, 527-28 (1975).
It follows that, if the counties hold the greater power to deny subdivision approval due to inadequate school structures, they must also hold the lesser power to condition their approval on the payment of a fee to fund school construction. See Nollan v. California Coastal Comm’n, 483 U.S. 825, 836-37, 107 S.Ct. 3141, 3148-49, 97 L.Ed.2d 677 (1987); see also Beaver Meadows, 709 P.2d at 939 (finding that county was authorized to impose emergency medical services condition before it approved planned unit development); Underhill v. Board of County Comm’rs, 39 Colo.App. 185, 187, 562 P.2d 1125, 1126 (1977) (holding that Board of County Commissioners could deny subdivision plat approval for a failure to comply with conditions imposed by the Planning Commission). Similarly, if counties are authorized to adopt subdivision regulations to assess an impact fee, as this dissent suggests, they also hold the authority to deny issuing a building permit before that fee is paid. § 30-28-110(4)(a), 12A C.R.S. (1986); see also Bethlehem Evangelical Lutheran Church v. City of Lakewood, 626 P.2d 668, 672 (Colo.1981).
D.
• The majority implies that the counties had the opportunity to obtain funding for school structures through the use of subdivision improvement agreements negotiated prior to subdivision approval. Maj. op. at 701-703. These agreements are defined in section 30-28-101(11), 12A C.R.S. (1986), as
one or more security arrangements which a county shall accept to secure the actual cost of construction of such public improvements as are required by county subdivision regulations within the subdivision.
(Emphasis added.)
The definition refers to subdivision improvement agreements as security arrangements concerning improvements that are “required by the county subdivision regulations.” Because the majority holds today that counties are unauthorized to promulgate regulations in addition to reservations, dedications, or payments in lieu thereof, the counties are foreclosed, by definition, from relying upon subdivision improvement agreements to obtain adequate funding for school structures.6 Therefore, subdivision improve*718ment agreements have never offered the county a viable alternative.
Furthermore, the definition requires that improvements fall “within the subdivision.” Clearly, requiring that improvements fall within the subdivision refers to streets, sidewalks, curbs, and other improvements that will specifically benefit the subdivision. See maj. op. at 705 n. 15; Bethlehem Evangelical Lutheran Church, 626 P.2d at 672. These improvements could not reasonably include a school unless the proposed subdivision was of such magnitude that it could sustain its own school.
III.
I do not believe that the County Planning Code contains a specific limitation on the counties’ ability to impose an impact fee, by regulation, to raise capital for the construction of school buildings and facilities. Section 30-28-133(4)(a) refers to acquisition of land or payments in lieu thereof, and does not address funding for buildings or structures. Therefore, the minimum requirements of section 30-28-133(4) do not foreclose the counties’ additional authority to enact regulations in furtherance of the County Planning Code’s educational ideals.
For this reason, I would reverse both district court rulings and hold that the counties were authorized to assess an impact fee up until the amendment prohibiting such fees.
I am authorized to say that Justice LOHR and Justice MULLARKEY join in this dissent.

. The impact fees described herein refer to those assessed by Douglas County. The Boulder Coun- . 1y impact fees are substantially similar although not as detailed.


. In Douglas Counly, the impact fee for single-family dwellings ranged from $.42 to $.83 per square foot depending upon the overall square footage of the residence, and was capped at $3,486 for single-family dwellings of more than 4,201 square feet. In Boulder County, a $1,910 fee was assessed on new dwellings in the Niwot Elementary School attendance area and a $1,086 fee was assessed on new dwellings in the Sunset Middle School attendance area.


. Section 30-28-133(4)(a) additionally provides the following for regulations addressing sites and land areas:
Such provisions may include:
*716(I) Reservation of such sites and land areas, for acquisition by the county;
(II) Dedication of such sites and land areas to the county or to the public or, in lieu thereof, payment of a sum of money not exceeding the full market value of such sites and land areas or a combination of such dedication and such payment; except that the value of such combination shall not exceed the full market value of such sites and land areas. If such sites and land areas are dedicated to the county or the public, the board of county commissioners may, at the request of the affected entity, sell the land. Any such sums, when required, or moneys paid to the board of county commissioners from the sale of such dedicated sites and land areas shall be held by the board of county commissioners;
(A) For the acquisition of reasonably neces-saiy sites and land areas or for other capital outlay purposes for schools or parks;
(B) For the development of said sites and land areas for park purposes; or
(C) For growth-related planning functions by school districts for educational purposes.
(III) Dedication of such sites and land areas for the use and benefit of the owners and future owners in the proposed subdivision.
(Emphasis added.)


. I disagree with the majority’s blanket statement that specific statutory provisions prevail over conflicting general provisions. Maj. op. at 705. Section 2-4-205, 1B C.R.S. (1980), provides:
If a general provision conflicts with a special or local provision, it shall be construed, if possible, so that effect is given to both. If the conflict between the provisions is irreconcilable, the special or local provision prevails as an exception to the general provision, unless the general provision is the later adoption and the manifest intent is that the general provision prevail.
Giving effect to both provisions would authorize counties to accept an in lieu of payment for school property and assess an impact fee to construct school buildings on that property. It is therefore quite possible to construe these two statutes in harmony before having to discard one.. See Fuhrer v. Department of Motor Vehicles, 197 Colo. 325, 328, 592 P.2d 402, 404 (1979) ("A judicial construction which harmonizes statutory ambiguities is preferred.”).


. The Douglas County fee regulations include substantial administrative safeguards, including: (1) a sliding payment scale; (2) limited use of the funds for school facilities; (3) refunds and credits in certain circumstances; (4) specific exemptions; (5) yearly re-examination and review; and (6) accounting and auditing procedures.


. In lieu of fees under § 30-28-133(4)(a)(II) provide the counties with very little capital support for building new schools. Boulder County estimates that it will cost between $3.5 million and $4.5 million to build a new elementary school in the Niwot area. In ten years, Boulder County has generated and collected roughly $70,000 as in lieu of fees.